DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/28/2021 has been entered. Claims 1 and 5-10 are amended. Claims 1-2, 4-10 and 13-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsubara (JPH05867620).
Regarding claims 1, 15, 16, Matsubara discloses vehicle door locking and unlocking vehicle-mounted device comprising:
communication means for receiving a lock command or an unlock command from a user terminal directly (via receiving circuit 14 to receive a signal from the transmitter 15, Para. 1, 15 and 22 and Fig. 5); and

the internal relays include a first internal relay and a second internal relay connected in parallel to ground (via relay RY1 and relay RY2 connected to ground; Fig. 5 and Para. 22), the first internal relay and the second internal relay independently connected to at least one external relay to respectively control locking and unlocking of a door installed in the vehicle (via control of relays 31, 34, Para. 22-23, Fig. 5),
when the lock command is received, a state of the internal relay changes, for a first predetermined time, to drive the door lock actuator in a first direction to lock the door (Para. 23) and 
when the unlock command is received, a state of the internal relay changes, for a second predetermined time, to drive the door lock actuator in a second direction to unlock the door (Para. 23).
Regarding claim 2, Matsubara discloses wherein the door lock actuator is a central door lock module (via door control device 11d, Para. 22).
Regarding claim 4, Matsubara discloses the external relay includes a first external relay and a second external relay (via relays 31, 34, Para. 22, Fig. 5).
Regarding claim 5, Matsubara discloses wherein the door lock actuator is powered through two power feed lines, when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that one of the power feed lines is grounded by the first external relay to drive the door lock actuator in the first direction to lock the door, and 
when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that the other of the power feed lines is grounded by the second external relay to drive the door lock actuator in the second direction to unlock the door (Para. 22-23 and Fig. 5).

when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that power supply voltage is applied from the second external relay to the other of the power feed lines to drive the door lock actuator in the second direction to unlock the door (via power feed lines coupling relays 31 and 34 to +B line, Para. 23, Figs. 5).
Regarding claim 7, Matsubara discloses wherein the door lock actuator is powered through two power feed lines, the two power feed lines are respectively connected with a first external relay and a second external relay and are connected to a door lock relay unit, when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that power supply voltage is applied from the first external relay to one of the power feed lines to drive the door lock actuator in the first direction to lock the door, and 
when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that power supply voltage is applied from the second external relay to the other of the power feed lines to drive the door lock actuator in the second direction to unlock the door (via power feed lines coupling relays 31 and 34 to +B line, Para. 23, Figs. 5).
	Regarding claim 8, Matsubara discloses wherein the door lock actuator is powered through two power feed lines, the two power feed lines are connected with a door lock relay unit respectively through a first external relay and a second external relay, and at least part of wiring at a portion bypassed by the first external relay and the second external relay is cut off, 

when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that power supply voltage is applied from the second external relay to the other of the power feed lines to drive the door lock actuator in the second direction to unlock the door (via power feed lines coupling relays 31 and 34 to +B line, Para. 23, Figs. 5).
Regarding claim 9, Matsubara discloses wherein the door lock actuator is powered through one power feed line, the one power feed line is connected through a first external relay and a second external relay, and at least part of wiring at a portion bypassed by the first external relay and the second external relay is cut off, 
when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that the one power feed line is grounded to drive the door lock actuator in the first direction to lock the door, and 
when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that power supply voltage is applied to the one power feed line to drive the door lock actuator in the second direction to unlock the door (Para. 23).
Regarding claim 10, Matsubara discloses wherein the door lock actuator is powered through one power feed line, 
the one power feed line is connected through a first external relay, and at least part of wiring at a portion bypassed by the first external relay is cut off, 
when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that power supply voltage is applied to the one power feed line to drive the door lock actuator in the first direction to lock the door, and 

Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara and further in view of Chou (US 7,711,118) and Kolls (US 6,389,337).
Regarding claim 13, Matsubara fails to disclose wherein the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server, the vehicle-mounted device further comprises: engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command.
Chou teaches a vehicle can be configured to communicate with a server to be remotely operated, the remote operations include a starting-disabled state and a starting-enabled state, based on the remote control command received (via control of vehicle operations, col. 5, lines 10-33).
Kolls teaches that vehicles include relays to operate (col. 31, lines 5-10).
From the teachings of Chou and Kolls, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara to include the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server, the vehicle-mounted device further comprises: engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and vehicle information-associated control means for controlling the engine starting external relay based on the 
	Regarding claim 14, the combination of Matsubara, Chou and Kolls discloses a vehicle information detecting means for detecting at least an on/off state of vehicle power, wherein
the vehicle information-associated control means controls the engine starting external relay based on an elapsed time since a change in the on/off state of vehicle power detected by the vehicle information detecting means (via valid period during which the vehicle 602 is switched to operable, see col. 5, lines 10-33 of Chou and rejection of claim 13).
Claim 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, and further in view of Jefferies (US 2013/0317693).
Regarding claim 17, Matsubara fails to disclose wherein the server makes a reservation for a certain vehicle based on operation from a user terminal.
Jefferies teaches a system to allow reservation for a certain vehicle based on operation from a user terminal (Para. 9, 20, 54; Fig. 4A).
From the teachings of Jefferies, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara to include the server makes a reservation for a certain vehicle based on operation from a user terminal in order to allow use of a vehicle based on user’s preferences.
	Regarding claim 19, Matsubara fails to disclose the server transmits, to the vehicle-mounted device of the certain vehicle, an engine starting relay control command to switch the vehicle to a starting-disabled state in a case: where the certain vehicle is used for a predetermined period or longer beyond a period of the reservation without advance procedure for extension.

From the teachings of Jefferies, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara to include the server transmits, to the vehicle-mounted device of the certain vehicle, an engine starting relay control command to switch the vehicle to a starting-disabled state in a case: where the certain vehicle is used for a predetermined period or longer beyond a period of the reservation without advance procedure for extension in order to prevent unauthorized use of the vehicle, thereby improve safety.
Regarding claim 20, Matsubara and Jefferies discloses the door lock key information is not sent from the user terminal, the server also transmits a lock command or an unlock command to the vehicle-mounted device of the certain vehicle upon confirmation of the reservation and user authentication by the server (The remote server may verify that the customer identifier sent is a registered customer with the rental or carshare service, and that customer is allowed to access the identified car. If verification is successful, the remote server may send a command 404 to the control module in the car 303 via the Internet. The control module may receive the command via the Internet over its cellular connection, and unlock the doors, giving car access to the user, Para. 54 of Jefferies).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara and Jefferies, and further in view of Hampshire (US 2011/0191126).
Regarding claim 18, Jefferies discloses the user terminal transmits a lock command or an unlock command to the vehicle-mounted device through the server, based on the door lock key information (a mobile application may interact with the control module via one or more wireless networks and/or the Internet in order to unlock the doors, Para. 40).

Hampshire teaches a vehicle reservation system that transmits door lock key information corresponding to the vehicle-mounted device of the certain vehicle to the user terminal in advance based on information on the reservation (Para. 23, Abstract and Fig. 1).
From the teachings of Hampshire, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matsubara and Jefferies to include the server transmits door lock key information corresponding to the vehicle-mounted device of the certain vehicle to the user terminal in advance based on information on the reservation in order to allow use of the vehicle directly even if internet is not available, thereby improve user convenience. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the rejection made above is based on a different section of the reference indicating different circuit arrangements as shown in Fig. 5 of Matsubara that RY1 and RY2 are connected in parallel to ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689